  Case 1:17-cv-00800-CFC Document 42 Filed 05/04/21 Page 1 of 2 PageID #: 646




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

Realtime Data LLC,

                          Plaintiff,
                                            Civil Action No. 17-0800-CFC
                   v.
                                            CONSOLIDATED
Array Networks Inc., et al.,


                          Defendant.


                                       ORDER

      At Wilmington this Fourth day of May in 2021:

      For the reasons set forth in the Memorandum Opinion issued this day, IT IS

HEREBY ORDERED that:

          1. In Civil Action Number 17-1635, Fortinet, Inc.'s "Defendant's

    Motion to Dismiss" (D.I. 11) is GRANTED IN PART. The motion is

     GRANTED to the extent that it is based on the asserted patents claiming

     ineligible subject matter. The remainder of the motion is DENIED AS

    MOOT.

         2. In Civil Action Number 17-1676, Defendant Reduxio Systems Inc.'s

    "Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)"

    (D.I. 9) is GRANTED;
Case 1:17-cv-00800-CFC Document 42 Filed 05/04/21 Page 2 of 2 PageID #: 647




       3. In Civil Action Number 18-1200, "Panzura's Motion to Dismiss

  Plaintiffs Complaint and Joinder in Western Digital's and Project Taurus's

  Motions to Dismiss" (18-1200, D.I. 21) is GRANTED;

       4. In Civil Action Number 18-2062, "Defendant Aryaka Networks,

  Inc.'s Motion to Dismiss" (D.I. 15) is GRANTED IN PART. The motion is

  GRANTED to the extent that it is based on the asserted patents claiming

  ineligible subject matter. The remainder of the motion is DENIED AS

  MOOT.

       5. In Civil Action Number 119-0350, "Kaminario, Inc's Motion to

  Dismiss for Failure to State a Claim" (D.I. 23) is GRANTED.

       6. U.S. Patent Nos. 7,415,530, 8,717,203, 8,933,825, 9,054,728,

  9,116,908, 9,667,751, and 10,019458 are INVALID.

       7. Plaintiff is GRANTED leave to file amended complaints in the

  consolidated actions within 14 days of entry of this order.
